Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 19 July 1810
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



St Petersburg July 19th 1810

As another opportunity offers my dear Mother which I am told is a very safe one I cannot refrain from writing a few lines to assure you of the health of the family in general and to entreat you will write by every opportunity. we have only heard three times from you since we left you and you who have been placed in the same situation know how much frequent intelligence of your health and would welfare would to alleviate the pain of separation—
I am just recovering from another severe indisposition which has deprived me of the pleasure of presenting you with another little relation it is only four days since and I am so weak I can scarcely guide my pen you will therefore my dear Mother excuse the shortness of this letter and present me most affectionately to all the family and to my dear Boys and believe at all times your most affectionate daughter
L. C. AdamsI will thank you to send me by the opportunity a dozen boxes of Ball Cotton—
